t c summary opinion united_states tax_court kenneth e gilmore petitioner v commissioner of internal revenue respondent docket no 17649-03s filed date kenneth e gilmore pro_se daniel n price for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure after concessions by the parties the issue remaining for decision is whether petitioner may deduct as alimony under sec_215 military retirement pension payments made to his former wife in the amount of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in pipecreek texas 1in accordance with this court’s opinion in gilmore v commissioner t c summary opinion respondent concedes that petitioner is entitled to deduct dollar_figure under sec_215 as spousal maintenance in tax_year however the remaining dollar_figure is still at issue pursuant to sec_7463 a summary opinion cannot be relied upon as precedent for other cases however this statutory prohibition does not necessarily preclude application of the doctrines of res_judicata and collateral_estoppel because the taxpayer and issue presented in the instant proceeding are identical to the taxpayer and issue decided in the prior proceeding the present reliance and reference to the previous summary opinion are permitted this issue pertaining to petitioner’s taxable_year has already been before this court petitioner is a retired united_states air force military officer petitioner and mary alice warriner ms warriner married on date and separated in date the district_court el paso county state of colorado colorado court entered a temporary order on date the same court entered final orders and a decree of dissolution on date the final orders were a part of and incorporated into the decree of dissolution the final orders state in pertinent part the parties had accumulated several pieces of real_property in colorado during this marriage over the course of the last years of the marriage petitioner wasted the marital estate by failing to pay mortgages and bills when due from the proceeds of rent checks allowing several foreclosures not responding to creditor summons converting assets into investments outside the marital estate and then not informing ms warriner of these actions until default or judgment entered the court finds that the total loss amounted to dollar_figure in assets costs and judgments accumulated over the last years of the marriage the real_property presently titled in the name of ms warriner acquired during the marriage has a net asset value of dollar_figure the total net_loss of marital assets is therefore dollar_figure ms warriner is entitled to recover one half of this amount or dollar_figure as a property settlement from petitioner there exists a military retirement which is a part of the marital estate and is marital property subject_to equitable division 2see id petitioner’s ability to pay on debt satisfy financial obligations or otherwise act in a financially responsible manner is problematic and highly unlikely in view of past history petitioner is a retired military officer with years total commissioned active_duty his military retirement is an asset of the marital estate ms warriner has no retirement fund as a consequence of the waste of marital assets specifically the loss of accumulated investment_property and the marital home and considering the unlikely cooperation of petitioner to repay ms warriner her losses and the overall division of property in this case this court therefore makes an equitable division of the military retirement as follows a based upon the current amounts of annual and monthly military retirement pay and for the next years ms warriner shall receive a total of the current military retirement as her equitable division of the marital property at present known monthly rates this amount equals dollar_figure per month this amount includes the division of the pension ordered in temporary orders this amount continuos indefinitely the additional represents the dollar amount of property settlement owed to ms warriner by petitioner amortized over years at the statutory rate of interest an amount she is entitled by law b payments should be made monthly directly to ms warriner the court orders a wage assignment or garnishment or any other instrument required by the cleveland military pay center to execute this order c at the termination of years of payment at the above noted rate or monthly payments the percent of military retirement awarded to ms warriner changes to f if possible and pursuant to the rules and laws governing the cleveland military pay center this division of military retirement is ordered to be apportioned into a separate_account on behalf of ms warriner with separate tax withholding statements and correspondence sent to her independent of any third party or the court neither party is awarded maintenance subsequent to the colorado court’s entering the final orders ms warriner’s counsel discovered that direct payments to ms warriner from petitioner’s military retirement pension as directed by paragraph 17b of the final orders were not permitted pursuant to the uniformed_services former spouses’ protection act usfspa u s c sec ms warriner submitted a motion to amend final orders to the colorado court and an amended order amended order issued on date was incorporated into and amended the decree of dissolution and final orders entered on date the amended order provided in pertinent part ms warriner is entitled to a sic equitable division of the marital estate yet there are no known additional assets in possession of petitioner that are readily discoverable and the court finds petitioner has failed to comply with any disclosure requirements therefore this court orders that ms warriner is entitled to an award of spousal maintenance as follows a permanent spousal maintenance is ordered paid_by petitioner to ms warriner in the amount of 3usfspa does not allow for direct payments to ms warriner because she and petitioner were not married for years or more during which petitioner performed at least years of military service tit u s c sec d dollar_figure per month this amount continues regardless of the future marital status of ms warriner ms warriner is further entitled to collect as part of this spousal maintenance award that statutory interest of per annum on unpaid installments of this amount previously ordered and not paid_by petitioner b additional spousal maintenance is ordered in the amount of dollar_figure per month until a total amount of dollar_figure plus statutory interest per annum on any unpaid balance accruing from date is paid in full the amount ordered in this subparagraph shall not be effected sic by marriage or death of either party petitioner may pay this amount in other monthly payments or in full with a lump sum payment to include all interest accrued from february to date of final payment at such time the principal of dollar_figure is paid in full with accrued interest the order for spousal maintenance payments for this subparagraph will be satisfied and payments will cease c total spousal maintenance to be paid monthly by this order is dollar_figure per month pursuant to the terms noted above pursuant to the amended order and social_security act of publaw_93_647 sec 88_stat_2357 amended by the personal responsibility and work opportunity reconciliation act of publaw_104_193 110_stat_2242 codified pincite u s c sec the defense finance and accounting 4the united_states is required to withhold moneys due from the united_states to any individual including members of the armed_forces to enforce the legal obligations of any individual to provide alimony or child_support social_security act of publaw_93_647 sec 88_stat_2357 amended by the personal responsibility and work opportunity reconciliation act of publaw_104_193 110_stat_2242 codified pincite u s c sec pursuant to u s c sec i b ii alimony does not include any payment or transfer of property or its value by an individual to the spouse or former spouse of the individual in compliance with any continued service cleveland center garnishment operations paid ms warriner dollar_figure per month for the entire taxable_year of petitioner’s military retirement pension the total being dollar_figure as required by paragraph 3c of the amended order petitioner entered into chapter bankruptcy proceedings during petitioner eventually converted such proceedings into chapter bankruptcy proceedings the united_states bankruptcy court for the district of colorado bankruptcy court granted petitioner a discharge under section of title united_states_code the bankruptcy code petitioner’s payments to ms warriner under paragraph 3c above were not discharged in the bankruptcy proceedings petitioner filed his federal_income_tax return on date in that return petitioner reported dollar_figure of income and claimed a deduction in the amount of dollar_figure as alimony payments to ms warriner respondent disallowed the deduction for alimony payments however in accordance with this court’s opinion in gilmore v commissioner t c summary opinion respondent later conceded that petitioner is entitled to deduct dollar_figure under sec_215 as spousal maintenance in tax_year the remaining dollar_figure is still at issue continued community_property settlement equitable distribution_of_property or other division of property between spouses or former spouses discussion5 the issue before the court is the proper characterization of the dollar_figure of petitioner’s military retirement pension paid to ms warriner during tax_year petitioner argues these payments constitute deductible_alimony and respondent claims these payments constitute a division of marital property petitioner maintains the payments represent alimony because the bankruptcy court and the defense finance and accounting service classified the payments as such respondent maintains that the payments represent a property settlement and as such the payments do not give rise to an alimony deduction respondent argues that a property settlement was intended by the divorce court however the intended purpose behind the payments is not controlling nelson v commissioner tcmemo_1998_268 further labels attached to payments mandated by a decree of divorce or marriage settlement agreement are not controlling 82_tc_573 finally it is well settled that state courts by their decisions cannot 5we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 6as stated previously this issue pertaining to petitioner’s taxable_year has already been before this court therefore it appears that the doctrine_of collateral_estoppel might apply to this case however respondent has not raised the affirmative defense and as such is not at issue in the present case see rule determine issues of federal tax law see 327_us_280 783_f2d_966 10th cir neal v commissioner tcmemo_1999_97 nieto v commissioner tcmemo_1992_296 a payment must satisfy all the requirements of sec_71 to qualify as alimony see jaffe v commissioner tcmemo_1999_196 accordingly we look to the plain language of the statute to decide the characterization of the dollar_figure of petitioner’s military retirement pension paid to ms warriner alimony or separate_maintenance payments generally are deductible by the payor spouse sec_215 alimony or separate_maintenance payments are defined by sec_71 which provides in part sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse it is clear the requirements of subparagraphs a and c of sec_71 are satisfied ms warriner received the cash payments pursuant to the amended order and decree of dissolution issued by the colorado court and she and petitioner were not members of the same household we now consider sec_71 which provides that a payment will not be alimony if the divorce_or_separation_instrument designates the payment as not includable in gross_income and not allowable as an alimony deduction the designation in the divorce_or_separation_instrument need not specifically refer to sec_71 and sec_215 112_tc_317 affd without published opinion 242_f3d_390 10th cir however the instrument must contain a clear explicit and express direction that the payments are not to be treated as alimony 125_f3d_551 7th cir affg tcmemo_1995_554 the amended order does not contain such language and sec_71 is satisfied we now consider sec_71 to qualify as alimony petitioner’s obligation must terminate at the death of ms warriner in order to determine whether an obligation exists the terms of the applicable instrument must be considered or if the instrument is silent on the matter we look to state law kean v commissioner tcmemo_2003_163 supplemented by tcmemo_2003_275 paragraph sec_3a and 3b of the amended order provide for two categories of payments to ms warriner respondent concedes that payments made under paragraph 3a are deductible therefore we discuss only the payments made under paragraph 3b of the amended order paragraph 3b of the amended order states that the additional spousal maintenance which is ordered in the amount of dollar_figure per month until a total amount of dollar_figure is paid in full the amount ordered in this subparagraph shall not be effected sic by marriage or death of either party under the analysis of kean the amended order specifically provides that the payments would continue after the death of ms warriner thus disqualifying the payment under sec_71 petitioner is not entitled to a deduction under sec_215 for 7in general payments to a former spouse terminate upon the death of the former spouse see colo rev stat sec however if agreed in writing or expressly provided in the decree payments to a former spouse may continue after his or her death under colorado law see id the payments made under paragraph 3b of the amended order reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
